     Case 1:18-cv-00768-NONE-SAB Document 61 Filed 04/15/20 Page 1 of 2


 1   CYNTHIA G. LAWRENCE (SBN 148927)
     TAHMINA YASSINE (SBN 285542)
 2   SIMS, LAWRENCE & ARRUTI
     2261 Lava Ridge Court
 3   Roseville, CA 95661
     Telephone: (916) 797-8881
 4   Facsimile: (916) 253-1544
     Email: cynthia@sims-law.net
 5          tahmina@sims-law.net

 6   WILLIAM E. McCOMAS 261640
     PASCUZZI, PASCUZZI & STOKER
 7   A Professional Corporation
     2377 West Shaw Avenue, Suite 101
 8   Fresno, California 93711
     Telephone: (559) 227-1100
 9   Facsimile: (559) 227-1290
     E-mail: wmccomas@pascuzzi.net
10
     Attorney for Defendants
11   POVERELLO HOUSE; NAOMI’S HOUSE

12

13                                  UNITED STATES STRICT COURT

14                               EASTERN DISTRICT OF CALIFORNIA

15
     JILL MCGEE, et al.,                             Case No. 1:18-CV-00768-NONE-SAB
16
                           Plaintiff,                [PROPOSED] ORDER ON DEFENDANTS
17                                                   POVERELLO HOUSE AND NAOMI’S
            vs.                                      HOUSE’S REQUEST TO REDACT AND
18                                                   SEAL DOCUMENTS FILED IN SUPPORT
     POVERELLO HOUSE; et al.,                        OF MOTION FOR SUMMARY
19                                                   JUDGMENT, OR IN THE ALTERNATIVE,
                           Defendants.               SUMMARY ADJUDICATION AS TO
20                                                   PLAINTIFF TRACY STROUD
21
                                                     Complaint Filed: April 25, 2018
22                                                   Trial Date: August 18, 2020
23          After full consideration of the papers filed in support of Defendants POVERELLO
24   HOUSE and NAOMI HOUSE’S (collectively “Defendants”) Request to Redact and Seal
25   Documents Filed in Support of Motion for Summary Judgment, or in the alternative, Summary
26   Adjudication as to Plaintiff Tracy Stroud (“Request to Redact and Seal”), the Court finds as
27   follows:
28   ///
                                                                                             -1-
     ORDER ON REQUEST TO REDACT AND SEAL DOCUMENTS OF PLAINTIFF TRACY STROUD
     Case 1:18-cv-00768-NONE-SAB Document 61 Filed 04/15/20 Page 2 of 2


 1          Good cause appearing therefor:

 2          IT IS HEREBY ORDERED that Defendant’s Request to Redact and Seal is granted.

 3   Defendants shall submit redacted versions of the following records to the public docket:

 4          (1)     The following exhibits from Defendants’ Exhibit Index in support of the Motion

 5   for Summary Judgment, or in the alternative, Summary Adjudication:

 6                  (a)    Plaintiff’s “Activity Log” Exhibit I;

 7                  (b)    “Residential Incident Report,” Exhibit J;

 8                  (c)    “Residential Incident Report,” Exhibit K;

 9                  (d)     Portions of the deposition testimony of Plaintiff Tracy Stroud, Exhibit U;

10                  (e)    Portions of the deposition testimony of Sara Mirhadi, Exhibit V; and

11                  (f)    Portions of the deposition testimony of Eva Banuelos, Exhibit W.

12          Having found a “compelling reason” for sealing the requested documents, Defendants shall

13   submit unredacted versions of the following documents under seal to the Court:

14          (1)     The following exhibits from Defendants’ Exhibit Index in support of the Motion

15   for Summary Judgment, or in the alternative, Summary Adjudication:

16                  (a)    Plaintiff’s “Activity Log” Exhibit I;

17                  (b)    “Residential Incident Report,” Exhibit J;

18                  (c)    “Residential Incident Report,” Exhibit K;

19                  (d)     Portions of the deposition testimony of Plaintiff Tracy Stroud, Exhibit U;

20                  (e)    Portions of the deposition testimony of Sara Mirhadi, Exhibit V; and

21                  (f)    Portions of the deposition testimony of Eva Banuelos, Exhibit W.

22
     IT IS SO ORDERED.
23

24      Dated:     April 15, 2020
                                                       UNITED STATES DISTRICT JUDGE
25

26
27

28

                                                                                                  -2-
     ORDER ON REQUEST TO REDACT AND SEAL DOCUMENTS OF PLAINTIFF TRACY STROUD
